Citation Nr: 9922592	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-16 058	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond May 18, 1998.  


REPRESENTATION

Appellant represented by:	Emmanuel O. Anyaele, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1985 to May 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the Buffalo, New 
York Regional Office (RO), which denied entitlement to 
educational assistance under Chapter 32, Title 38, United 
States Code, beyond May 18, 1998.  The veteran's notice of 
disagreement was received in January 1998.  A statement of 
the case was mailed to the veteran in April 1998.  The 
veteran's substantive appeal was received in August 1998.  
The case was thereafter transferred to the Newark, New Jersey 
RO.  In April 1999, the veteran testified before a member of 
the Board at a personal hearing at the Newark, New Jersey RO.  

The Board notes that it appears from the record and from his 
hearing testimony that the veteran is also asserting that he 
should be paid retroactive Chapter 32 benefits for the period 
during which he was initially denied Chapter 32 benefits, 
from Summer 1996 through Summer 1997, because he was enrolled 
in school during that period of time and personally paid for 
that schooling.  However, the record and his hearing 
testimony also show that he was recently refunded his Chapter 
32 contribution monies.  In addition, the veteran asserts 
that he should be granted retroactive Chapter 32 benefits 
commencing from the period when he entered vocational 
rehabilitation training.  The Board refers these matters of 
retroactive benefits, refund of contribution monies, and 
duplication of VA benefits to the RO for proper action.  

In addition, in an October 1997 determination, the Buffalo, 
New York RO notified the veteran that benefits could not be 
awarded prior to December 15, 1997, for schooling commencing 
on September 2, 1997, until prior credit information from the 
veteran's school was received, since he was enrolled in a 
non-matriculated course for which benefits could not be paid.  
The veteran was notified of his procedural and appellate 
rights.  Since a notice of disagreement has not been 
received, this issue is not in appellate status and before 
the Board at this time.  


FINDINGS OF FACT

1.  The veteran had active military service from May 1985 to 
May 1988.

2.  The veteran's delimiting date for use of Chapter 32 
benefits was May 15, 1998.  

3.  The available evidence does not establish, and the 
veteran does not contend, that he was prevented by physical 
or mental disability from initiating or completing a chosen 
program of education prior to his delimiting date.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond May 18, 1998, is denied. 38 
U.S.C.A. § 3232 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
21.5021, 21.5041, 21.5042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, as noted in the introductory portion of this 
decision, it appears from the record and from his hearing 
testimony that the veteran is also taking issue with certain 
matters with regard to retroactive benefits, refund of 
contribution monies, and duplication of VA benefits; however, 
these matters have been referred to the RO for proper action.  
The current appeal is limited to the issue of entitlement to 
educational assistance under Chapter 32, Title 38, United 
States Code, beyond May 18, 1998.  

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, United States Code, is 
that such benefits "shall not be afforded an eligible veteran 
. . . more than 10 years after the date of such veteran's 
last discharge or release from active duty."  38 U.S.C.A. § 
3232(a)(1); 38 C.F.R. § 21.5041.  An exception to that rule 
provides that the 10-year delimiting period can be extended 
if (1) the veteran "was prevented from initiating or 
completing [his] chosen program of education during the 
delimiting period . . . because of a physical or mental 
disability which was not the result of [his] own willful 
misconduct, . . ." and (2) the veteran submits an application 
for extension within one year after the last date of the 
delimiting period otherwise applicable, or within one year 
after the termination date of his mental or physical 
disability, whichever is later.  38 U.S.C.A. § 3232(a)(2); 38 
C.F.R. § 21.5042.

In the present case, the record shows that the veteran had 
active military service from May 1985 to May 1988.  In July 
1996, the veteran submitted an application and enrollment 
certification for Chapter 32 benefits.  In August 1996, the 
veteran was notified that he was not entitled to Chapter 32 
benefits since he never made monetary contributions to the 
Post-Vietnam Era educational assistance program.  He was 
informed that since his eligibility depended on contributing 
to this program, his claim was denied.  Thereafter, the 
Buffalo, New York RO apparently determined that the veteran 
had been assigned two different identification numbers by the 
VA and his information with regard to educational 
contributions had only been documented under one of the 
identification numbers.  In fact, it was determined that the 
veteran had contributed to the Post-Vietnam Era educational 
assistance program.  In light of the foregoing, the veteran 
was awarded Chapter 32 educational assistance benefits and 
had until May 15, 1998, which was 10 years after his 
discharge from service, to use his entitlement.  

In August 1997, a letter was received from Essex County 
College with regard to the veteran's Chapter 32 benefits.  It 
was indicated that the veteran was initially certified for 
the 1996 Summer II session at that school; however, no 
notification was ever received by the school until July 1997, 
when the veteran indicated that he had been denied benefits.  
However, it was further indicated that, in communication with 
one of the VA benefits counselors, it had been established 
that the veteran did in fact have entitlement to Chapter 32 
benefits.  As such, through his school, the veteran requested 
an extension of his Chapter 32 delimiting date which was set 
to expire in May 1998.

In September 1997, the veteran was notified by the Buffalo, 
New York RO that he only had until May 15, 1998 to use his 
Chapter 32 benefits.  He was informed that an extension would 
only be warranted if a medical disability prevented the 
veteran from pursuing an education or training during his 
original period of eligibility.  In the event that this 
occurred (in the future), the veteran was informed to furnish 
supporting information in that regard.  However, his current 
claim for an extension was denied.  In addition, the Buffalo, 
New York RO indicated that if, during the time he was 
previously denied benefits due to VA mistake, he was enrolled 
in school, he could submit an enrollment certification for 
that period to be considered for retroactive payments.  

Thereafter, in September 1997, the veteran submitted an 
enrollment certification for the period of September 2, 1997 
to December 15, 1997 (Fall Semester) for a non-matriculating 
remedial course.  In an October 1997 determination, the 
Buffalo, New York RO notified the veteran that benefits could 
not be awarded prior to December 15, 1997, until prior credit 
information from his school was received, since he was 
enrolled in a non-matriculated course for which benefits 
could not be paid.  In December 1997, information was 
received from the veteran's school which indicated that as of 
September 2, 1997, the veteran was auditing the course in 
question.  It was indicated that he had been counseled on VA 
non-payment of audited courses.  

Thereafter, the veteran appealed the denial of his claim for 
entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond May 18, 1998.  In written 
correspondence of record as well as during an April 1999 
personal hearing, the veteran maintained that the VA erred in 
originally denying his July 1996 claim.  The veteran asserted 
that this action was not rectified for approximately one 
year.  As such, in sum, he maintains that his delimiting date 
should be extended for the amount of time that his claim was 
denied in error and his education may have been delayed due 
to this error.  

Under the controlling law and regulations, in order for an 
extended period of eligibility under Chapter 32 to be 
warranted, the veteran must have been prevented from 
initiating or completing a chosen program of education within 
the otherwise applicable delimiting period because of a 
physical or mental disability (not resulting from willful 
misconduct).  There is no provision in the law which allows 
for an extension of the delimiting period for any other 
reason.  The available evidence in this case does not 
establish, and the veteran does not contend, that he was 
prevented by physical or mental disability from initiating or 
completing a chosen program of education prior to his 
delimiting date.  

The Board acknowledges that the aforementioned error by the 
VA may have delayed  the veteran's educational plans; 
however, the Board is bound by the parameters of the 
controlling law and regulations and is not free to make an 
exception in this case.  Accordingly, entitlement to 
educational assistance under Chapter 32, Title 38, United 
States Code, beyond May 18, 1998, is denied. 38 U.S.C.A. § 
3232 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.5021, 21.5041, 
21.5042 (1998).  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

